Citation Nr: 0303806	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant has verified service from January 28, to March 
23, 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2001 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for acquired psychiatric disorder, 
claimed as a nervous condition.

The Board remanded the case in December 2001 for additional 
evidentiary development.  The case has been returned to the 
Board for continuation of appellate review.


FINDINGS OF FACT

1.  A psychiatric disorder preexisted the appellant's 
entrance on active duty.

2.  A preservice psychiatric disorder underwent no increase 
in severity beyond normal progression during the appellant's 
period of military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted by clear and 
unmistakable evidence to the contrary.  38 U.S.C.A. § 1137 
(West 2002); 38 C.F.R. § 3.304 (2002).

2.  A preservice psychiatric disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.306, 3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A preservice hospital summary from Saint Joseph Hospital 
indicated that the appellant was admitted, initially on an 
involuntary basis, into the emergency room on February 12, 
1981.  He had reportedly pushed, punched and beaten his 
mother and threatened her with a hammer on the day of 
admission.  The appellant reported to being depressed and 
angry and had made suicide threats in the past.  He reported 
to sometimes seeing a shadow by the window which took the 
form of a human figure.  A history provided by friends and 
family indicated that the appellant sometimes had auditory 
hallucinations and periods of depression with anergia, 
increased sleep and depressed mood.  The appellant was 
hospitalized until March 5, 1981, at which time he was 
discharged with a diagnosis of paranoid disorder.  He was 
prescribed Trilafon, and Cogentin and referred for future 
treatment.

At his service entrance examination in July 1981, the 
appellant denied ever being treated for a mental condition.  
A clinical evaluation revealed that the claimant was 
psychiatrically normal.

On February 12, 1982, the appellant was referred for a mental 
health evaluation.  He appeared to be nervous and used an 
excessive amount of physical gesturing when talking to his 
instructor.  A diagnosis was deferred and the appellant was 
returned to duty under observation.  Thereafter, a treatment 
note of February 16, 1982 indicated that the appellant did 
well over the weekend.  He recalled being seen in a mental 
health clinic because of a hospitalization in 1981, during 
which he believed he was diagnosed as a paranoid 
schizophrenic.  The diagnosis was again deferred.

At an evaluation of March 7, 1982, the appellant reportedly 
became intense, angry, and he admitted to problems with his 
flight mates.  He became tangential and began trying to 
justify his behavior at home, and in the hospital.  Mental 
status examination revealed that he was not overtly 
psychotic, though he appeared to show some cognitive 
slippage, especially under stress.  He showed no clear 
delusions, but did show delusional jealousy.  He displayed 
some odd and perhaps threatening behavior to others.  
Psychological testing revealed an extremely impulsive, 
narcissistic person with a high potential for acting out.  He 
was irritable, suspicious and he tended to read malevolent 
meaning into neutral situations.

The examiner found that the appellant's judgment and insight 
were poor, with disturbed thinking and paranoid irascibility, 
including projection.  His behavior control was judged to be 
tenuous.  The appellant was diagnosed with an atypical 
paranoid disorder.  The examiner opined that the medical 
condition existed prior to entry into service, and that it 
was not aggravated by service beyond the normal progression 
of the disease.

Also of record are reports from the Social Security 
Administration.  

The appellant was hospitalized from March to April 1995 at 
Ephrata Community Hospital.  He was admitted because of 
reported behavior changes and exacerbation of his paranoia, 
disorganization and erratic behavior.  A pattern of 
increasingly bizarre behavior included harassing his girl 
friend and mother.  At discharge from hospitalization, he 
seemed easily frustrated and impulsive, but made no threats 
to hurt himself or others.  His coping skills continued to be 
limited and his ability to tolerate stressors was poor.  The 
diagnosis on Axis I was schizoaffective disorder.  

The appellant was hospitalized at Community Hospital of 
Lancaster in May 1995.  It was noted that he had a 
psychiatric history of being acutely agitated and paranoid.  
He had been admitted after an altercation with his brother in 
which he threatened the brother with a knife.  The admitting 
diagnosis was exacerbation of schizophrenia.  During the 
first half of his hospitalization, he was angry, irritable, 
verbally abusive, and uncooperative.  He displayed a strong 
bipolar mood component.  A consultation was performed, and 
the impression was manic depressive illness.  After taking 
medication, he showed some improvement in symptoms.  

The appellant was admitted to Wernersville State Hospital in 
June 1995, on transfer from Community Hospital of Lancaster.  
It was noted that he had been hospitalized at Wernersville 
State Hospital in 1987 and discharged with a diagnosis of 
paranoid schizophrenia and alcohol abuse.  His history was 
significant for aggressive and hostile relationships with 
others throughout his early development and through high 
school.  In postservice years, he had been unable to sustain 
employment for prolonged periods of time.  He indicated that, 
in many instances, he was unable to tolerate criticism or 
suggestion from employers and simply left jobs.  He admitted 
to longstanding conflict with his mother.  The impression on 
Axis I was chronic paranoid schizophrenia; the impression on 
Axis II was personality disorder, NOS with obsessive, 
compulsive, schizoid and avoidant traits.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or the completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in January 2002 that VA would obtain all relevant 
evidence in the custody of Federal departments or agencies, 
including VA.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the appellant's service 
department and VA medical records are on file.  Additionally, 
the appellant's medical records from the Social Security 
Administration have been obtained.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  As well, the appellant was notified of 
the need for a VA psychiatric examination, and one was 
scheduled for October 2002.  He failed to report for the 
scheduled examination.  The appellant was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1137.

The United States Court of Appeals for Veterans Claims has 
held that a history of preservice existence of conditions 
recorded at the time of an enlistment examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b).  See 
also Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A psychiatric disorder was noted when the appellant was 
examined for entrance on active duty.  Accordingly, the 
appellant is afforded the presumption of soundness with 
respect to psychiatric status at service entrance.  Here, 
however, the medical reports of the appellant's preservice 
psychiatric treatment and the clinical findings noted in the 
service medical reports show that the appellant's psychiatric 
condition, classified in service as atypical paranoid 
disorder, preexisted his entry on active duty.  Accordingly, 
the Board determines that the presumption of soundness has 
been rebutted by clear and unmistakable evidence to the 
contrary.  The question now for the Board to decide is 
whether the preservice psychiatric disorder was aggravated by 
active service, and if so, whether the condition increased in 
severity beyond natural progression.  In doing so, the Board 
must consider all evidence of psychiatric illness, including 
reports of treatment for psychiatric illness prior to, during 
and since military service.  

The preservice period of psychiatric hospitalization shows 
that the veteran was admitted for treatment of a condition 
classified as a paranoid disorder, characterized by erratic 
behavior, including combativeness, restlessness, and problems 
with concentration.  He did not then display a definite mood 
disturbance, although bipolar disorder was suspected.  His 
presenting psychiatric symptoms responded to medication, and 
his erratic behavior had subsided by the time he was released 
from the hospital.

The veteran's inservice psychiatric observation and care was 
precipitated by erratic behavior displayed during basic 
training.  He again exhibited angry behavior, a symptom seen 
during the preservice hospitalization.  However, in contrast 
to the preservice hospitalization, he showed little or no 
improvement during his inservice period of psychiatric care, 
and at one point service department examiners found that the 
psychiatric illness had been aggravated.  On further 
examination and review, however, it was the assessment of 
service department clinicians that there had been no 
aggravation of the veteran's preexisting psychiatric disorder 
beyond its natural progression.  

The postservice medical evidence shows several episodes of 
inpatient hospitalization for psychiatric illness.  Clinical 
records demonstrate a pattern of acute behavioral changes 
precipitating admission to the hospital, often including 
agitation and threatening acts, usually followed by an 
improvement in symptoms after administration of medication.  
Moreover, paranoid thinking and threatening, agitated 
behavior, demonstrated prior to and during service, were now 
accompanied in postservice years by definite mood swings.  
Postservice clinicians variously attributed the veteran's 
psychiatric symptoms to paranoid schizophrenia and/or manic 
depressive illness.  

Postservice medical records do not contain opinion about the 
course of mental illness during the veteran's period of 
military service.  It should be emphasized that the only 
competent evidence now of record addressing inservice 
aggravation of a preservice psychiatric disorder and the 
extent thereof is the assessment of service department 
clinicians.  It was their final conclusion that a preservice 
psychiatric disorder, classified as atypical paranoid 
disorder, did not increase in severity beyond normal 
progression.  That assessment stands unrefuted by any other 
competent evidence.  

Whether the veteran's preservice mental illness increased in 
severity beyond natural progression is a medical question.  
As the Board acknowledged in its December 2001 remand, the 
record contained competent evidence of a disability or 
symptoms of a disability arguably associated with the 
appellant's active service.  In particular, the Board sought 
to augment the record by obtaining additional opinion on the 
medical question of an increase in severity beyond natural 
progression of the veteran's preservice psychiatric disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that if medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by, among other things, ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App 171 (1991).  
Here, the veteran did not report for a scheduled VA 
psychiatric examination which might well have provided 
medical opinion, other than that of service department 
clinicians, about whether the appellant's preservice 
psychiatric illness was aggravated beyond natural 
progression.  

The Court has held that the duty to assist is not always a 
one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the appellant's reporting for the scheduled 
psychiatric examination was essential for obtaining 
additional, informed opinion to resolve the medical question 
whether his preexisting psychiatric disorder, even if service 
aggravated, increased in severity beyond natural progression.  
This medical question, which is central to the disposition of 
the appeal, must now be resolved on the available record.  
The Board concludes that the preponderance of the evidence is 
against finding that a preexisting psychiatric disorder 
increased in severity beyond natural progression during the 
appellant's period of active duty. 

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

ORDER

Service connection for an acquired psychiatric disorder is 
denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

